Title: From George Washington to George Mercer, 22 November 1771
From: Washington, George
To: Mercer, George

 

Dear Sir,
Mount Vernon 22d Novr 1771

Since my Letter of the 7th which will accompany this by Mr Adam, who I beg leave to recommend to your Notice; I have thought it advisable to purchase Stobo and Vanbraams Rights to the Land under Governor Dinwiddies Proclamation, provided they will take a trifle for it, and more than a trifle circumstanced as things are, I will not give.
My only motive for doing this, is, that the progress of our Affairs may be less obstructed, by being more contracted—The whole trouble of late (in this Country I mean) has fallen upon me, and a good deal of expence which never has, nor indeed never can be, brought into Acct I have been Subjected to by my Activity in this matter; And, as it is very obvious that the whole Work must go on at the expence of a few, or not at all, I am Inclind to adventure a little further in order to take the chance of gaining in proportion to my loss; for no problem in Euclid is more clear than that those who do not choose to advance before hand whilst there is at least a hope of success will hardly draw their purse strings to reimburse the expences of others when even hope it departed from them.
If you can give Mr Adam any assistance towards makg these purchases, I shall acknowledge it as a singular favour—Colo. Cresap who I have seen since his return from England gave it to me as his opinion, that, some of the Shares in the New (Charter) Government on the Ohio might be bought very Cheap from some of the present Members—are you of this Opinion? Who are they that would sell? And at what price do you think a share could be bought? I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

